UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1054


JACOB WEARING,

                 Plaintiff – Appellant,

          v.

KIRSTEN MCCOY,    Supervisor;   UNITED     STATES   DEPARTMENT   OF
EDUCATION,

                 Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:09-cv-00113-D)


Submitted:   June 28, 2011                    Decided:   July 13, 2011


Before NIEMEYER, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob Wearing, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jacob    Wearing    appeals      the    district      court’s     order

dismissing his civil action.             We have reviewed the record and

find   no   reversible     error.        Accordingly,      we     affirm   for     the

reasons stated by the district court.                     Wearing v. Mill, No.

5:09-cv-00113-D (E.D.N.C. Nov. 29, 2010).                    We deny Wearing’s

motions     to   refer   to    alternative       dispute    resolution       and    to

schedule    oral     argument.      We   grant      his   motion    to   amend     his

informal brief and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and   argument      would   not    aid    the   decisional

process.



                                                                           AFFIRMED




                                         2